Case 3:20-cr-20305-RHC-RSW ECF No. 7 filed 10/29/20     PageID.25   Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

United States of America,
       Plaintiff,
                                          Criminal No. 20-cr-20305
                                          Honorable Robert H. Cleland
Osmany Andrades Valdes,
     Defendant.


                                   ORDER


      This Court, having considered the United States’ Ex Parte Motion to Strike

ECF Filing 4, due to a clerical error in the defendant’s last name, GRANTS the

request.

      SO ORDERED.

                                          s/Robert H. Cleland
                                          Honorable Robert H. Cleland
                                          United States District Judge

Entered: October 29, 2020
